Order, Supreme Court, New York County (Laura VisitacionLewis, J.), entered March 6, 2003, which, to the extent appealed from as limited by the briefs, directed defendant to pay $11,000 per month in pendente lite spousal maintenance, unanimously affirmed, without costs.
The predominant consideration of the court in determining an award of temporary spousal maintenance is the financial need of the party making the application, with the parties’ income and assets to be taken into account (Ritter v Ritter, 135 AD2d 421, 422 [1987]). As is often the case, the temporary award is based on conflicting affidavits, offering differing versions of the parties’ finances and the standard of living they enjoyed during the marriage. Flaintiff amply demonstrated genuine need, despite defendant’s allegations that she has sufficient liquid assets to meet her monthly expenses. Furthermore, defendant does not indicate that the temporary award has created any difficulty in meeting his own financial obligations (see Grant v Grant, 299 AD2d 521, 522 [2002]).
We have considered defendant’s remaining contentions and *372find them to be without merit. Concur—Tom, J.P., Mazzarelli, Ellerin, Lerner and Marlow, JJ.